Title: From James Madison to P. H. Jones, [post–6 May 1823]
From: Madison, James
To: Jones, P. H.


        
          Sir.
          [post–6 May 1823]
        
        The enclosed note was recd. from Genl. Js. Taylor of Kentucky with a request that if not paid it might be conveyed to you. Col: Dade under the circumstances of the case, with respect to which he has written to Kentucky, does not chuse to take up the note. It is accordingly put under this cover. With respect.
        
          J M:
        
       